Citation Nr: 0934318	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from August 1963 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appellant testified before the undersigned Veterans Law 
Judge at the RO in April 2006.  A transcript of the hearing 
has been associated with the record.


FINDING OF FACT

PTSD is manifested by nightmares, intrusive thoughts, 
anxiety, avoidance, emotional restriction and numbing, 
decreased memory and concentration capabilities, 
hypervigilance and increased startle response.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in March 2005 and June 2006.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings 

The evidence of record shows that in April 2005 the appellant 
was examined.  During this examination, the appellant 
reported that he was married to his present wife for 29 years 
with several children and that he was employed as a welder.  
The appellant reported that he does not like to the read the 
newspaper because of the war in Iraq.  He further reported 
trouble sleeping, isolation and restlessness.  Temper 
outbursts that affect his marriage were also noted.  It was 
noted that the appellant had no friends and does not go 
anywhere except to work.  The examiner noted that the 
appellant was anxious, depressed and hypertensive.  
Examination revealed the appellant was neat and clean in 
appearance, and oriented times three without evidence of 
being psychotic.  PTSD was diagnosed and a GAF score of 60 
was assigned.  

In a March 2006 statement, A.C., ARPN, BC, indicated that she 
had treated the appellant since April 2004.  She noted that 
she had seen the appellant for the previous year on a monthly 
basis, and that she had most recently assigned the appellant 
a GAF score of 45.  She noted that the appellant experienced 
anxiety over his job situation and depression, and that his 
support system consists of his wife and children.  She 
further noted that the appellant has limited activities and 
does not socialize much outside of his family. 

An April 2006 written statement from the appellant's wife 
noted that the appellant had problems in his relationships 
with his children and that he did not participate and 
socialize with their friends which caused problems in the 
marriage.  She indicated that he had bad anger outbursts, 
which he could not seem to control, and that he performs his 
job as a robot.  She stated that the appellant did not read 
the paper or watch television because those activities 
reminded him of Vietnam.  She also noted that he suffered 
from short and long term memory loss.

At his hearing, the appellant reported depression and bad 
dreams.  He reported that he disowned his friends and cannot 
socialize with people.  It was noted that he works the night 
shift and does not interact with anyone at work.  The 
appellant reported that he does not need help from people and 
that he has a problem with anger management.  

In January 2007, the appellant denied suicidal/homicidal 
ideation, plan or intent.  His was neat and clean, and 
judgment and insight were adequate.  There was no evidence of 
formal thought disorder.  A GAF score of 45 was assigned.  In 
a June 2007 examination, the appellant appeared tired but 
cooperative.  He was oriented times three and denied 
suicidal/homicidal ideation, plan or intent.  A GAF score of 
50 was assigned.  

The appellant was afforded a VA compensation and pension 
examination in January 2008.  During this examination, the 
appellant reported a good relationship with his family but 
noted that he kept to himself and did not have many friends.  
The appellant denied being hospitalized due to psychiatric 
problems, and suicide attempts.  Pertinent PTSD symptoms were 
noted to include nightmares, intrusive thoughts, anxiety, 
avoidance, emotional restriction and numbing, decreased 
memory and concentration capabilities, hypervigilance and 
increased startle response.  Examination revealed average 
intelligence, no hallucinations, no panic attacks, good 
impulse control, no episodes of violence and no problem with 
activities of daily living.  PTSD was diagnosed and a GAF 
score of 40 was assigned.  The examiner noted that the 
appellant believed that he was not able to advance in his job 
as high as he could otherwise due to his PTSD since he is 
more withdrawn, unmotivated and has to work the night shift.  
The examiner noted that the appellant is not communicating 
and contributing in a significant way to the life of his 
family from day to day.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply 
a schedule of ratings, chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.

					Analysis

The appellant has appealed the denial for an evaluation 
higher than 30 percent disabling for PTSD.  This rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Based on a review of the evidence, the Board finds that a 70 
percent evaluation for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows the appellant has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In the April 2005 examination, it was 
reported that the appellant had temper outbursts that affect 
his marriage and it was noted that the appellant had no 
friends and does not go anywhere except to work.  A.C. 
indicated that she had treated the appellant since April 2004 
and that the appellant experienced anxiety over his job 
situation and depression, and that he has limited activities 
and does not socialize much outside of his family.  The 
appellant's wife maintained that the appellant had problems 
in his relationships with his children and that he did not 
participate and socialize with their friends which caused 
problems in the marriage.  She indicated that he had bad 
anger outbursts, performs his job as a robot and had short 
and long term memory loss.  The appellant has also reported 
that he disowned his friends and cannot socialize with 
people, and that he works the night shift and does not 
interact with anyone at work.  In the January 2008 VA 
compensation and pension examination, the appellant reported 
a good relationship with his family but noted that he kept to 
himself and did not have many friends.  The examiner noted 
that the appellant believed that he was not able to advance 
in his job as high as he could otherwise due to his PTSD 
since he is more withdrawn, unmotivated and has to work the 
night shift.  The examiner noted that the appellant is not 
communicating and contributing in a significant way to the 
life of his family from day to day.  These findings justify a 
70 percent evaluation.  

The Board notes that a 70 percent evaluation is also 
consistent with the appellant's GAF scores.  Although the 
appellant has been assigned GAF scores of 60, he also has 
been assigned scores of 40, 45 and 50.  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  The Board finds that these GAF 
scores are consistent with the appellant's treatment records 
and with the 70 percent evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 70 percent evaluation.  
However, the Board notes that an evaluation in excess of 70 
percent disabling is not warranted because the evidence does 
not show total occupational and social impairment.  Although 
the appellant has reported his symptoms have threatened his 
relationship with his wife, he nevertheless reported a 
positive relationship with her.  It has also been reported 
that the appellant had problems with his relationship with 
his children but nevertheless it appears that the appellant 
has a relationship with them.  Moreover, the most recent VA 
examination revealed average intelligence, no hallucinations, 
no panic attacks, good impulse control, no episodes of 
violence and no problem with activities of daily living.  The 
above does not justify an evaluation higher than 70 percent 
disabling.  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disability at issue, that would take the appellant's case 
outside the norm so as to warrant an extraschedular rating.  
The appellant is employed and has not required any 
hospitalized treatment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


